         Case 1:20-cv-00702-GLR Document 22 Filed 06/08/20 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF MARYLAND
                                    BALTIMORE DIVISION


 CAPELLA PHOTONICS, INC.,                           )
                                                    )
                       Plaintiff,                   )
                                                    )
        v.                                          )
                                                          Case No. 1:20-cv-00702-GLR
                                                    )
 CIENA CORPORATION,                                 )
                                                    )
                       Defendant.                   )
                                                    )


                              PARTIAL MOTION TO DISMISS

       Ciena Corporation (“Ciena”) moves pursuant to Federal Rule of Civil Procedure 12(b)(6)

to dismiss with prejudice all claims of infringement by products made, purchased, offered for sale,

used, or imported prior to March 17, 2020 in Capella Photonics Inc.’s Complaint. This Motion to

Dismiss is based on 35 U.S.C. § 252 and the doctrine of absolute intervening rights. Alternatively,

Ciena moves to dismiss with prejudice all counts of infringement of claims 23-28, 31-35, 47, 49,

and 51-54 of U.S. Patent No. RE47,905 and claims 68-71, 76-77, 80, 84, 86-87, 89-91, 95, 97,

115-117, 124, and 133-37 of U.S. Patent No. RE47,906 based on the doctrine of collateral estoppel.

A Memorandum in Support is filed contemporaneously with this motion.

Dated: June 8, 2020

                                             Respectfully submitted,

                                             /s/ Matthew J. Moore
                                             Matthew J. Moore (Bar No. 19793)
                                             matthew.moore@lw.com
                                             Ashley N. Finger (pro hac vice pending)
                                             ashley.finger@lw.com
                                             Latham & Watkins LLP
                                             555 Eleventh Street, N.W., Suite 1000
                                             Washington, D.C., 20004
Case 1:20-cv-00702-GLR Document 22 Filed 06/08/20 Page 2 of 2



                           (202) 637-2200 – Tel.
                           (202) 637-2201 – Fax

                           Clement J. Naples (pro hac vice pending)
                           clement.naples@lw.com
                           LATHAM & WATKINS LLP
                           885 Third Avenue
                           New York, NY 10022-4834
                           (212) 906-1200 – Tel.
                           (212) 751-4864 – Fax

                           Kyle A. Virgien (pro hac vice pending)
                           kyle.virgien@lw.com
                           LATHAM & WATKINS LLP
                           505 Montgomery St., Suite 2000
                           San Francisco, CA 94111
                           (415) 391-0600 – Tel.
                           (415) 391-8095 – Fax

                           Attorneys for Defendant Ciena Corporation
